Allowance
	Claims 1-5, 8, 10, 13 and 15-16 are hereby deemed patentable. 
The specific limitations in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Walker et al. (US Publication 2010/0232102) discloses an electronic device comprising: a first body 14 having a first side and a second side that define a shape of the first body (e.g. the first side may be considered the bottom side when the device is in the landscape mode as shown in Figure 3c, the second side may be considered the bottom side when the device is in the portrait mode as shown in Figure 3a); a second body 12 having a third side and a fourth side that define a shape of the second body (e.g. the third side may be the top side adjacent to the hinge as shown in most of the Figures); a first connecting member 40, 50, 58, being movably connected to the first body 14 and rotatably connected to the second body 12 to cause a planar rotation of the first body relative to the second body to change from a landscape mode to a portrait mode (as shown in Figures 3a-3c); wherein the first connecting member 40, 50, 58 is movably connected to the first body 14 to change operation modes of the first body, the first body being configured to rotate on a connecting surface connecting the first body to the first connecting member (See Figures 3a-3f); the first connecting member 40, 50, 58 is rotatably connected to the second body (at 45); the first body 14 is configured to flip relative to the second body to open (Figures 3b-3f) or close (Figure 3a) the electronic device, and the first side of the first body (i.e. the bottom side in landscape mode as shown in Figure 3c-3e) overlaps the third side of the second body (i.e. the top or back side of the second body where the hinge 45 is located) in the landscape mode (e.g. the device in Walker is capable of this function, see Figure 3d wherein the first body 14 may rotate relative the second body 12 via hinge 45 so as to have the first side overlap the third side), and the second side of the first body (i.e. the bottom side in portrait mode as shown in Figure 3a) overlaps with the third side of the second body in the portrait mode (e.g. see Figure 3a, where the second side and third side overlap).  
Furthermore, while looking at Figures 3a-3c (depicted and annotated below), along with associated description, Walker further discloses a device that is capable of at a beginning of a rotation (i.e. where the first body 14 has rotated with respect to the second body 12 about the axis as shown in Figure 3a), the first side of the first body (e.g. the bottom side in portrait mode as shown in Figure 3b or the bottom side in landscape mode as shown in Figure 3c) overlaps the third side of the second body in one of the landscape mode or the portrait mode (e.g. the back side of the second body 12 where the hinge 45 is located) (note, Figure 3a shows most closely where the bottom side/first side of first body 14 in portrait mode is overlapping the back side/third side of the second body 12, but if the first side is to be the bottom side of the first body as shown in Figure 3c, the first body 14 is capable of rotation about hinge 45 as shown in Figure 3a such that the first side is overlapping the third side in landscape mode), and the first body 14 is located within a first plane (i.e. any arbitrary plane along the point of rotation between the first body and the second body), at an end of the rotation, the second side of the first body 14 overlaps with the third side of the second body 12 in the other mode of the landscape or the portrait mode (i.e. the second side being the other of the side of the first body as noted above, Walker being capable of this as shown in Figures 3b and 3c below where the first body 14 may rotate between portrait and landscape while staying in a first plane), and during rotation of the first body 14 with respect to the second body 12, the first body remains in the first plane (See Figures 3b and 3c below, note that Figures 3b and 3c do not show the first side or second side of the first body overlapping the third side of the second body, however looking at Figures 3a-3c and associated description Walker discloses a device that is capable of this function).  

    PNG
    media_image1.png
    293
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    517
    media_image2.png
    Greyscale


Walker further discloses wherein: a first rotation mechanism 58 is rotatably connected to the first body 14, and a first pin 80 is disposed at the first rotation mechanism; a first tracking slot 74 is disposed in the first connecting member, and the first pin extends into the first tracking slot and slides in the first tracking slot to implement a sliding connection between the first rotation mechanism and the first connecting member.  
However, Walker does not explicitly disclose a second pin and a second tracking slot.  Furthermore, Walker does not disclose all the limitations of currently amended Claim 1.
Ido et al. (US Patent 5,629,833) discloses a first pin 18, a first tracking slot 25, a second pin 17, and a second tracking slot 13, the first pin and the first tracking slot forming an arc track (See Figure 11), the second pin and the second tracking slot forming a straight track (See Figure 11) and being located above the first pin and the first tracking slot, the first pin extending into the first tracking slot to slide in the first tracking slot and the second pin extending into the second tracking slot to slide in the second tracking slot such that a first body slides stably on a first connecting member.  However, Ido does not disclose all the limitations of currently amended Claim 1.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841